DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/21 and 7/12/21 have been entered.
Response to Amendment
In the amendment dated 6/4/21 and 7/12/21, the following has occurred: Claims 1, 6, and 19-20 have been amended.
Claims 1-20 are pending.  Claims 1-4 and 19-20 are examined in this office action.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 6/4/21 and 7/12/21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 20080268344 (hereinafter, US’344), in view of Iyori et al., US 20140045049 (hereinafter, Iyori).
As to Claim 1:

    PNG
    media_image1.png
    303
    570
    media_image1.png
    Greyscale

US’344 discloses a pouch type secondary battery (see “a pouch type secondary battery…”, [0042], Fig. 1), wherein an electrode lead of the pouch type secondary battery and an electrode lead of an adjacent different pouch type secondary battery are welded together to construct a battery module (see “... cathode tap… 111… anode tap… 121…”, [0042-0043], Fig. 3), and
wherein the electrode lead of the pouch type secondary battery includes a length extended part so that, after cutting a welded part of the electrode leads of the pouch type secondary battery and the adjacent different pouch type secondary battery to form electrode leads of remaining length, the electrode leads of remaining length are welded together again (see Fig. 3 above – it is noted that the claim is directed to a single secondary battery and not a module of multiple battery.  The other pouch or the other electrode lead is interpreted as being configured to connect to the electrode lead of the instant pouch.  Furthermore, it is noted that the weldable part would be the top part of the electrode lead 111/121.  The insulation 300/400 is facilitated to bend at the notch 310/410 and thus can also be facilitated to remove at the same notch).
However, US’344 does not disclose the length of the length extended part where the total length of the lead exposed beyond the battery is greater than the 7mm to 15 mm.
In the same field of endeavor, Iyori also discloses a stacked electrode assembly having positive and negative terminals protruding out the case (Abstract, [0028, 0029, 0041, 0046]) as taught by US’344. Iyori also teaches that the length of terminal protruding from the end of the laminated outer body is 20 mm or larger, which can improve the heat-releasing characteristics [0028, 0029, 0041, 0046].  Since the claimed amount of 7mm-15 mm is within 20 mm, Iyori teaches the claimed range.
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate the taught range of 20 mm or greater for the portion protruding out of the outer body of US’344 as taught by Iyori as to improve the heat-releasing characteristics [0028, 0029, 0041, 0046].
As to Claim 2:
	US’344 discloses the pouch type secondary battery has a lead film between a pouch case and the electrode lead, and the lead film includes a surplus part so that the lead film is formed to the length extended part (see Fig. 3 above – the surplus part covers the length extended part as shown above).
As to Claim 3:
	US’344 discloses the lead film includes a notch on two sides of a part of the lead film sticking out of the pouch case, the notches being arranged to make the surplus part removable from the length extended part (see Fig. 3 above – the surplus part covers the length extended part as shown above.  The notches 310/410 are included as to facilitate bending but can also be facilitate to remove as well).
As to Claim 4:
(see Fig. 3, [0042] – the insulation tape 300/400 covers the electrode lead 111/121).
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 20170018756 (hereinafter, US’756), in view of Iyori et al., US 20140045049 (hereinafter, Iyori).
As to Claim 1:

    PNG
    media_image2.png
    397
    531
    media_image2.png
    Greyscale

US’756 discloses a pouch type secondary battery (see “a case 110…”, [0051], Fig. 1), wherein an electrode lead of the pouch type secondary battery and an electrode lead of an adjacent different pouch type secondary battery are welded together to construct a battery module (see “… electrode tab… 171… 172…”, [0051-0053], Figs. 1, 8), and
wherein the electrode lead of the pouch type secondary battery includes a length extended part so that, after cutting a wielded part of the electrode leads of the pouch type secondary battery and the adjacent different pouch type secondary battery to form electrode leads of remaining length, the electrode leads of remaining length are welded together again (see Fig. 8 above – it is noted that the claim is directed to a single secondary battery and not a module of multiple battery.  The other pouch or the other electrode lead is interpreted as being configured to connect to the electrode lead of the instant pouch.  Furthermore, it is noted that the weldable part would be the top part of the electrode tab 171/172.  The sealing part 190 and the insulation film are separated as shown as to facilitate the removal of the sealing part 190 at the cut/notch).
However, US’756 does not disclose the length of the length extended part where the total length of the lead exposed beyond the battery is greater than the 7mm to 15 mm.
In the same field of endeavor, Iyori also discloses a stacked electrode assembly having positive and negative terminals protruding out the case (Abstract, [0028, 0029, 0041, 0046]) as taught by US’344. Iyori also teaches that the length of terminal protruding from the end of the laminated outer body is 20 mm or larger, which can improve the heat-releasing characteristics [0028, 0029, 0041, 0046].  Since the claimed amount of 7mm-15 mm is within 20 mm, Iyori teaches the claimed range.
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate the taught range of 20 mm or greater for the portion protruding out of the outer body of US’344 as taught by Iyori as to improve the heat-releasing characteristics [0028, 0029, 0041, 0046].
As to Claim 2:
	US’756 discloses the pouch type secondary battery has a lead film between a pouch case and the electrode lead, and the lead film includes a surplus part so that the lead film is formed to the length extended part (see Fig. 8 above – the surplus part covers the length extended part as shown above).
As to Claim 4:
	US’756 discloses further comprising an insulation tape that covers the length extended part (see Fig. 8, [0051-0053] – the insulation tape 300/400 covers the electrode lead 111/121).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 20170018756 (hereinafter, US’756), in view of Iyori, as applied to claim 1 above, and further in view of Kim et al., US 20080268344 (hereinafter, US’344).
US’756 discloses notch/cut on two sides of the a part of the lead film and the cut/notch being arranged to make the surplus part or sealing part 190 to be easily removed from the length extended part.  However, US’756 does not disclose that the sealing part is sticking out of the pouch.
	In the same field of endeavor, US’344 also discloses a pouch case secondary battery having a lead film with notches (see Fig. 3 [0042-0043]) similar to that of US’756.  US’344 also discloses notches by the film outside of the pouch to facilitate the electrode tab to bend at the notches location (Fig. 3, [0042-0043]).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate notches external to the pouch case as taught by US’344 to the battery of US’756 as to facilitate the electrode tab to bend at the notches location (Fig. 3, [0042-0043]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 20170018756 (hereinafter, US’756), in view of Iyori, as applied to claim 1 above, and further in view of Mori et al., US 20140293511 (hereinafter, Mori) and Yi, US 20140370356.
As to Claim 19:
	US’756 teaches each pouch type secondary battery includes a terrace, and the electrode lead extends out from it (see Fig. 4 – US’756 discloses the terrace or sealing parts 190 and the first/second electrode taps 171/172).
However, US’756 does not disclose that the electrode lead is folded into and contact the terrace of the pouch type secondary battery.
	In the same field of endeavor, Mori discloses a stacked battery pack having a curved/bent terminal as shown in Figure 2 as to connect to an external component (see Fig. 2, [0042]) similar to that of US’756 where the terminal contacted with the terrace as shown in Figure 2 in order to connect to the external component [0051].  Similarly, Yi also discloses a stacked battery pack where the terminal is connected to a bent terminal 33c in Figure 3 and 5 that also contact the terrace [0013, 0055, 0057, 
	From the reasons above, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the bent portion of US’756 as to contact the terrace as taught by Mori or Yi as to allow the terminal to contact to the external component in a compact manner.
As to Claim 20:
	

    PNG
    media_image2.png
    397
    531
    media_image2.png
    Greyscale

US’756 discloses a pouch type secondary battery (see “a case 110…”, [0051], Fig. 1), wherein an electrode lead of the pouch type secondary battery and an electrode lead of an adjacent different pouch type secondary battery are welded together to construct a battery module (see “… electrode tab… 171… 172…”, [0051-0053], Figs. 1, 8), and
wherein the electrode lead of the pouch type secondary battery includes a length extended part so that, after cutting a wielded part of the electrode leads of the pouch type secondary battery and the (see Fig. 8 above – it is noted that the claim is directed to a single secondary battery and not a module of multiple battery.  The other pouch or the other electrode lead is interpreted as being configured to connect to the electrode lead of the instant pouch.  Furthermore, it is noted that the weldable part would be the top part of the electrode tab 171/172.  The sealing part 190 and the insulation film are separated as shown as to facilitate the removal of the sealing part 190 at the cut/notch).
	However, US’756 does not disclose that the electrode lead is folded into and contact the terrace of the pouch type secondary battery.
	In the same field of endeavor, Mori discloses a stacked battery pack having a curved/bent terminal as shown in Figure 2 as to connect to an external component (see Fig. 2, [0042]) similar to that of US’756 where the terminal contacted with the terrace as shown in Figure 2 in order to connect to the external component [0051].  Similarly, Yi also discloses a stacked battery pack where the terminal is connected to a bent terminal 33c in Figure 3 and 5 that also contact the terrace [0013, 0055, 0057, 0076, 0078].  From these prior arts, a person skilled in the art can readily envision either a single bent terminal or welded or several terminal into one terminal as to connect the battery to the external component.
	From the reasons above, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the bent portion of US’756 as to contact the terrace as taught by Mori or Yi as to allow the terminal to contact to the external component in a compact manner.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Kim et al., US 20080268344 (hereinafter, US’344), in view of Mori et al., US 20140293511 (hereinafter, Mori) and Yi, US 20140370356.

    PNG
    media_image1.png
    303
    570
    media_image1.png
    Greyscale

US’344 discloses a pouch type secondary battery (see “a pouch type secondary battery…”, [0042], Fig. 1), wherein an electrode lead of the pouch type secondary battery and an electrode lead of an adjacent different pouch type secondary battery are welded together to construct a battery module (see “... cathode tap… 111… anode tap… 121…”, [0042-0043], Fig. 3), and
wherein the electrode lead of the pouch type secondary battery includes a length extended part so that, after cutting a welded part of the electrode leads of the pouch type secondary battery and the adjacent different pouch type secondary battery to form electrode leads of remaining length, the electrode leads of remaining length are welded together again (see Fig. 3 above – it is noted that the claim is directed to a single secondary battery and not a module of multiple battery.  The other pouch or the other electrode lead is interpreted as being configured to connect to the electrode lead of the instant pouch.  Furthermore, it is noted that the weldable part would be the top part of the electrode lead 111/121.  The insulation 300/400 is facilitated to bend at the notch 310/410 and thus can also be facilitated to remove at the same notch),
(see Fig. 7 – the terrace or insulating tape 300 has its first bend at 310 and the cathode tap 111 has its bend as shown below).

    PNG
    media_image3.png
    240
    587
    media_image3.png
    Greyscale

	However, US’344 does not disclose that the electrode lead is folded into contact with the terrace.
	In the same field of endeavor, Mori discloses a stacked battery pack having a curved/bent terminal as shown in Figure 2 as to connect to an external component (see Fig. 2, [0042]) similar to that of US’344 where the terminal contacted with the terrace as shown in Figure 2 in order to connect to the external component [0051].  Similarly, Yi also discloses a stacked battery pack where the terminal is connected to a bent terminal 33c in Figure 3 and 5 that also contact the terrace [0013, 0055, 0057, 0076, 0078].  From these prior arts, a person skilled in the art can readily envision either a single bent terminal or welded or several terminal into one terminal as to connect the battery to the external component.
	From the reasons above, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the bent portion of US’344 as to contact the terrace as taught by Mori or Yi as to allow the terminal to contact to the external component in a compact manner.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.
The new limitation of claim 1 has been addressed by a new reference, Iyori et al. (US 2014045049).
The anticipation rejection of Claims 19 and 20 have been withdrawn and the new limitation is addressed by Mori et al., US 20140293511, and Yi, US 20140370356.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723